The Assistant Attorney-General has filed a motion to dismiss this appeal on the ground that the recognizance does not comply with the form prescribed in article 887, Code of Criminal Procedure, for recognizances. The recognizance reads * * * "conditioned that the said John Allen, who has been counseled in the County Court of Tarrant County, Texas, this case of a misdemeanor, and his punishment assessed," etc. The word "counseled" should be "convicted" as prescribed by the form in article 887, Code of Criminal Procedure. So as the recognizance does not make it appear that appellant had been convicted, in our opinion the motion is well taken. The appeal is accordingly dismissed.
Dismissed.